Continuation Sheet for Advisory Action
Continuation of Box 7. The proposed amendments are entered. 

Continuation of Box 12. The request for reconsideration has been fully considered, but it does not place the application in condition for allowance.
	Applicant alleges that the primary reference Wang does not teach using normal differentiated mammalian cells because HepG2 cells have originated from a liver cancer. Applicant further alleges that all of the other differentiated cell lines used in Wang are derived from cancers including PA-1, HeLa and MCF-7, and applicant concludes that none of these differentiated somatic cells are “normal”. As an initial matter, it is noted that the instant specification does not provide any definition of “normal” nor does it provide any discussion as what should be considered “normal”. Therefore the broadest reasonable interpretation of the term includes cells that are normally used in laboratories for cell based assays and/or cells that have not been modified in a laboratory such as through inserting foreign genetic material. Indeed, the cell lines discussed in Wang fall into this category as evidenced by Wang’s use of the cell lines to demonstrate properties of differentiated cells and applicant’s citation to ATCC which highlights that these are differentiated model cells commonly used in laboratories. Regarding the HepG2 differentiated liver cell line that are cited the rejection, even a 1998 Patent (Chiang, U.S. Patent 5,753,431) references the HepG2 cell line as a model cell line and specifically refers to them as “normal” (see col. 7 lines 28-40). Therefore this argument is not persuasive. 
Applicant alleges the references do not teach inducing expression in of the pluripotency marker Oct4 but only teach up-regulation of the pluripotency marker Oct4. To support this, applicant highlights that prior to inducing Oct4 expression, Wang could detect very low expression of Oct4 in some of the cells tested. However, as stated in the rejection, while Wang teaches that one report has indicated that both OCT4A and OCT4B mRNA is expressed at low levels in all adult human tissues, such as heart, kidney, liver, placenta, spleen and islets, that the consensus of thought is that some of the population of cells may have no OCT4B expression. The rejection further states that it would have been obvious to further use other primary differentiated cells in Wang’s method, beyond those types tested in Wang. The rejection specifically states that a person of ordinary skill in the art would have had a reasonable expectation of success in using other primary differentiated cells in Wang’s method because Wang teaches that the method can be done on other cell types. The skilled artisan would have been motivated to use other primary differentiated cells in Wang’s method because Wang teaches the method works on different cell types, and that the some primary differentiated cells do not express OCT4 under normal conditions. Therefore the rejection renders it obvious to use other types of primary differentiated cells as Wang shows that the method is useful for various types of differentiated cells and Wang teaches that most differentiated cells lack Oct4 expression. While applicant continues to disagree with this position, since the applicant does not provide any supporting evidence, and since Wang specifically concludes that stress induces Oct4 expression, this position by the applicant is not persuasive. It should also be noted that the claims are not limited to the cells being used in the claimed method not expressing any one specific marker of pluripotency. The claims limit to the cells used in the method as “not expressing markers of pluripotency”.  The phrase “markers of pluripotency” in this limitation is not defined and therefore limits to the cells not expressing any 2 or more unnamed markers, not cells specifically only lacking Oct4 expression as is the basis of the applicant’s argument above. While the claim limits to the result of the method being “to increase the number of cells expressing one or more markers of pluripotency selected from the group consisting of Oct4, Nanog, E-cadherin, and SSEA”, this limitation does not define what markers are not expressed in the starting cells. A review of the specification reveals that there may be a lack of support of any specific markers having no expression as the data presented appears to only normalize the expression of markers such as Oct4 and not measure the absolute expression of Oct4 in transfected cells. Therefore not only does the rejection address the obviousness to use normal differentiated cells that do not express Oct4, but the claims as drafted do not specifically limit to the starting cells not specifically expressing Oct4.
Applicant highlights Cruz mentions ATP is also a mediator of immune cell function and concludes that there is no motivation to use ATP instead of Wang’s hydrogen peroxide to stress the cells. However, since Cruz specifically teaches that like hydrogen peroxide, ATP is also a reactive oxygen species agent that is useful in inducing stress responses in cells, and Cruz exemplifies stressing cells ATP, this argument is not persuasive. In other words, Cruz specifically highlights that ATP can be used instead of hydrogen peroxide to stress cells via the same pathway of creation of reactive oxygen species and therefore it is obvious to make this substitution. 
Applicant alleges none of the other secondary references remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653